Citation Nr: 9903122	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether a November 1985 rating decision, in which a 
noncompensable disability rating was assigned for the 
residuals of a fracture of the fourth lumbar vertebra, was 
based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January to March 1981 and 
from December 1982 to April 1985.  This matter comes to the 
Board of Veterans' Appeals (Board) from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO determined that the November 
1985 rating decision was not clearly and unmistakably 
erroneous in assigning a noncompensable rating for the low 
back disorder.  The veteran has perfected an appeal of that 
decision.

In a June 1995 rating decision the RO increased the 
disability rating for the low back disorder from zero to 
20 percent, and the veteran perfected an appeal of that 
decision.  In his January 1996 notice of disagreement he 
claimed that the disability rating should be higher, and in a 
March 1996 hearing he argued that the low back disorder 
should be rated as 40 percent disabling.  He stated that a 
40 percent rating was warranted because he had marked 
limitation of forward bending in a standing position, loss of 
lateral motion, and abnormal mobility on forced motion, all 
of which are listed as criteria for a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  In his March 1996 
substantive appeal he stated that the 20 percent rating 
should be increased from 20 to 40 percent.

In a May 1996 rating decision the RO increased the disability 
rating from 20 to 40 percent, effective with the date of the 
veteran's informal claim for an increased rating in May 1993.  
The notice informing the veteran of this decision shows that 
his appeal on the issue of the increased rating was 
considered to have been withdrawn because the benefit sought 
on appeal had been granted.

The veteran's representative contends that the issue of an 
increased rating remains before the Board.  In support of the 
contention the representative cited the decision of the 
United States Court of Veterans Appeals (Court) in AB v. 
Brown, 6 Vet. App. 35 (1993), for the holding that the 
veteran, in seeking an increased rating, is generally 
presumed to be seeking the maximum benefit available, and 
that the appeal of an assigned rating remains valid if less 
than the maximum rating is assigned.  

In the referenced decision, however, the Court also held that 
if the veteran clearly expresses his intent to limit his 
appeal to a specific disability rating, and that rating is 
assigned by the RO, jurisdiction to review the assigned 
rating may not be found.  Id. at 39, citing Hamilton v. 
Brown, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran 
expressly indicates that adjudication of a specific claim 
should not proceed at a certain point in time, the Board is 
without authority to consider an appeal of that claim).  In 
addition, the veteran's low back disability has been rated 
under the diagnostic code for lumbosacral strain because the 
medical evidence shows that the residuals of the in-service 
vertebral fracture are manifested by chronic low back strain.  
The 40 percent rating currently assigned is the maximum 
disability rating available for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Board has 
determined, therefore, that the issue of an increased rating 
for the residuals of a fracture of the fourth lumbar vertebra 
is no longer in contention, and that the Board is without 
authority to review the assigned rating.  Hamilton, 39 F.3d 
at 1574 (a notice of disagreement ceases to be valid if the 
full benefit sought on appeal is granted by the RO).


FINDINGS OF FACT

1.  A noncompensable disability rating for the residuals of a 
fracture of the fourth lumbar vertebra was assigned by the RO 
in November 1985, and that decision became final in the 
absence of an appeal.

2.  The veteran has failed to state a valid claim of clear 
and unmistakable error in the November 1985 decision by 
showing that the correct facts, as they were known at the 
time, were not before the adjudicator or that the 
consideration of his service medical records in accordance 
with pertinent regulatory provisions would have manifestly 
changed the outcome of the decision. 


CONCLUSION OF LAW

Clear and unmistakable error in the November 1985 rating 
decision, in which the RO denied entitlement to a compensable 
disability rating for the residuals of a fracture of the 
fourth lumbar vertebra, is not shown as a matter of law.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 3.105, 19.192 
(1985).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran initially claimed entitlement to service 
connection for the residuals of a fractured lumbar vertebra 
in May 1985, within one month of his separation from service 
in April 1985.  In his application he denied having received 
any treatment for the low back disorder subsequent to his 
separation from service.  Although his service medical 
records from his first period of service in the Army in 1981 
were received by the RO in July 1985, the service medical 
records from his second period of service in the Navy could 
not be located.  In May 1985 the veteran was asked to submit 
any copies of his service medical records in his possession, 
but none were provided.

The veteran was provided a VA medical examination in August 
1985.  In conjunction with the examination he reported having 
fractured the L4 vertebra in December 1983, which resulted in 
severe pain during service and frequent, moderate low back 
pain since his separation from service.  Examination revealed 
no spinal tenderness, no guarding of the back, toes, feet, 
and leg extensors, strong flexor strength, active and equal 
deep tendon reflexes, normal seated leg raises, no sensory 
loss, normal heel and toe walking, and range of motion of the 
back of 90 degrees of flexion, 30 degrees of extension, 
lateral bending to 45 degrees bilaterally, and rotation to 
55 degrees bilaterally.  He was noted not to be on any 
medication.

The examination included the analysis of an X-ray study 
conducted in February 1984, which revealed several vague 
shadows of decreased density through the inferior articular 
facet of L3 on the right, but no other abnormalities.  An 
additional X-ray study in June 1985 revealed the same 
shadows, which were reported to be of questionable 
significance.  It was also noted that the shadows could 
represent a complete nondisplaced fracture of that portion of 
the facet, although the appearance was described as not 
typical.  No other explanation for the shadow could be 
provided.  As the result of the examination and X-ray 
studies, the examiner provided a diagnosis of residuals, 
fracture of the fourth lumbar vertebra.

In the November 1985 rating decision the RO noted that the 
service medical records for the veteran's second period of 
service, during which the back disability was incurred, were 
not available at that time.  His discharge certificate showed 
that he was separated from service due to a physical 
disability, with severance pay.  The RO granted service 
connection for the residuals of a fracture of the fourth 
lumbar vertebra, and, based on the results of the August 1985 
VA examination, assigned a noncompensable disability rating 
for the disorder.  The disability was evaluated under 
Diagnostic code 5285 for the residuals of vertebral 
fractures.

In August 1994 the veteran claimed entitlement to an 
increased rating for the low back disorder.  VA treatment 
records revealed that he received regular medical treatment 
for chronic muscle strain from May 1993 through August 1994.  
Examinations consistently revealed spasms in the paralumbar 
muscles, for which medication and physical therapy was 
provided.  Based on the VA treatment records, in a June 1995 
rating decision the disability rating for the low back 
disorder was increased from zero to 20 percent effective in 
May 1993, based on the VA treatment record as an informal 
claim for an increased rating.  38 C.F.R. § 3.157.  The 
applicable diagnostic code was revised to include Diagnostic 
Code 5295 for lumbosacral strain as the residual condition 
for which the disability was evaluated.  38 C.F.R. § 4.27.

The veteran provided testimony regarding his low back 
symptoms during a March 1996 hearing.  Additional VA 
treatment records for September 1994 through February 1996 
continued to show that he received monthly medical treatment 
for chronic low back muscle spasms, with significant 
limitation of motion of the back.  In a May 1996 rating 
decision the RO increased the disability rating to 
40 percent, also effective in May 1993.

In his December 1995 claim of clear and unmistakable error in 
the November 1985 rating decision, the veteran stated that 
the decision was clearly and unmistakably erroneous because 
the correct facts were not available at the time the decision 
was made and were not used in making the decision, that had 
the facts been known the decision would have been different, 
and that the decision was clearly in error in that his 
disability was evaluated without all of the necessary medical 
evidence.  He stated that his service medical records for his 
second period of service were not available to the RO or the 
VA medical examiner and that the VA examination was not 
adequate because the RO and the examiner did not consider the 
history of his disability.

In March 1996 the veteran submitted the service medical 
records covering his second period of service.  Those records 
show that in February 1984 he complained of low back pain of 
one month in duration, with no history of trauma, which was 
assessed as lumbosacral strain based on a finding of muscle 
spasm in the lumbosacral paraspinal muscles.  An X-ray study 
revealed a fracture of the right inferior facet of the L3 
vertebra, probably old.  He received treatment again in 
February, March, and April 1984, and a bone scan in March 
1984 showed an abnormality in the L4 vertebra.  There was no 
documented finding of muscle spasm subsequent to February 
1984, and in May 1984 the complaints were shown to be 
resolved.

In June 1984 he complained of severe low back pain after 
lifting a young child, which was assessed as a re-injury 
paraspinal muscle strain.  An X-ray study at that time again 
showed an area of lucency in the right inferior articular 
facet of L3, with no reactive sclerosis or evidence of 
healing.  He received treatment again in June 1984, and a 
medical evaluation board in July 1984 recommended a six-month 
restriction to light duty.  He received monthly check-ups 
from September 1984 through December 1984, with no objective 
findings noted, at which time an additional medical 
evaluation board resulted in an additional six-month 
restriction to light duty and a recommendation that he be 
retrained, in that he was unable to perform the duties of his 
rate.  It was apparently determined that re-training was not 
feasible, and he was administratively discharged.

During a March 1997 hearing the veteran testified that clear 
and unmistakable error occurred in the original rating 
decision because his service medical records were not 
reviewed prior to rendering the decision, in violation 
38 C.F.R. § 4.2, which requires that examination reports be 
interpreted in light of the entire history of the disability.  
He stated that his service medical records showed that at 
times his low back disability produced no objective findings, 
although he was separated from service due to the low back 
disability, and that that the lack of any objective findings 
during the August 1985 VA examination should not have been 
interpreted as the absence of low back symptoms.  He also 
stated that his VA treatment records, upon which the 
40 percent rating was granted, at times also indicated that 
his low back disorder had no objective findings, and that the 
treatment that he received in service was the same as he 
received from VA.  He claimed that because the same treatment 
was provided, the same disability rating was warranted.  He 
also testified that the August 1985 medical examination, upon 
which the noncompensable rating was based, was not adequate 
for rating purposes because the examiner did not consider the 
history of his back disability as shown in the service 
medical records.

In his June 1997 substantive appeal the veteran stated that 
VA made clear and unmistakable error in the November 1985 
decision by not obtaining an adequate history and treatment 
record, and by not obtaining an X-ray study of the spine 
during the August 1985 examination.  He further stated that 
the assignment of a 40 percent disability rating in May 1996 
was based on a finding that he received frequent, multiple 
treatments for his back disability, which he claimed also 
occurred during service.  He also stated that had the RO 
considered his service medical records in November 1985, the 
same decision would have been made as was made in granting 
the 40 percent rating in May 1996.  He referenced 38 C.F.R. 
§§ 4.1 and 4.2 as showing that the history of the disability 
had to be considered in rating the disability, which the RO 
did not do in November 1985.  

He further stated that the August 1985 examination, upon 
which the noncompensable rating was based, was inadequate and 
in violation of 38 C.F.R. § 4.42 because a current X-ray 
study of the back was not included.  He denied having 
undergone an X-ray study in June 1985, and claimed that the 
reference to a June 1985 X-ray study in the report of the 
August 1985 examination was a typographical error, and that 
the study referred to was conducted in June 1984.  He claimed 
that because these errors occurred, an improper decision was 
made.  He said that because his current VA treatment records 
were almost identical to his in-service treatment records, 
and the current records showed that a 40 percent rating was 
warranted, consideration of his service medical records would 
have resulted in a 40 percent rating.

II.  Law and Regulations

A decision becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 3.105(a), 19.192.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, the veteran must also 
provide persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  If the veteran fails to identify 
the specific error or fails to establish that the outcome of 
the case would have been manifestly different but for the 
error, the claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).


II.  Analysis

The Board has reviewed the evidence of record at the time the 
November 1984 decision was rendered in light of the veteran's 
contentions and finds that he has not raised a valid claim of 
clear and unmistakable error.  The veteran contends that the 
RO committed clear and unmistakable error by failing to 
obtain and consider his service medical records prior to 
determining the appropriate disability rating.  The 
determination of whether clear and unmistakable error 
occurred, however, must be based on the evidence of record at 
the time the decision was made; evidence that is submitted 
subsequent to that decision is not relevant.  Porter v. 
Brown, 5 Vet. App. 233 (1993).  

The service medical records to which he referred were not 
submitted to the RO until March 1996.  All documents created 
by, or submitted to, VA are deemed to be evidence of record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  This rule would 
not apply to the referenced service medical records in this 
case.  They were not generated by VA, and had not been 
submitted to VA prior to the RO's November 1985 decision.  
See Bowey v. West, 11 Vet. App. 106 (1998) (holding that Bell 
doctrine did not extend to documents created outside VA and 
not submitted to RO or Board prior to their decisions); Lynch 
v. Gober, 11 Vet. App. 22 (1997) (the constructive notice 
doctrine of Bell does not apply to documents not created or 
controlled by VA) vacated and remanded for other reasons, 
Lynch v. West, No. 98-7039, U.S. App. LEXIS 33121 (Fed. Cir. 
Dec. 28, 1998).

The Board notes that VA's General Counsel has held that 
decisions of the United States Court of Veterans Appeals 
(Court) do not have retroactive applicability for CUE 
purposes.  VAOPGCPREC 12-95.  The Board is bound by decisions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
Thus, even if the service medical records could be viewed as 
constructively before the RO under Bell, that case could not 
serve as the basis for finding of CUE in a pre-Bell rating 
decision. 

The service medical records were not in file when the 
November 1985 decision was rendered, and are not found to 
have been constructively "of record."  The failure of the 
RO to fulfill the statutory duty to assist by obtaining the 
service medical records or by obtaining a more thorough 
medical examination, including making the service medical 
records available to the examiner and conducting an X-ray 
study, cannot constitute clear and unmistakable error because 
such failure results in an incomplete, rather than an 
incorrect, record.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran has contended, in a general way, that the RO 
improperly applied the provisions of Diagnostic Code 5285.  
That diagnostic code provided then, as it does now, that a 10 
percent evaluation was to be applied where there was 
demonstrable deformity of a vertebral body.  Although, the 
report of X-ray examination conducted in August 1985, 
suggests the possibility of a fracture, it was equivocal.  
The RO could reasonably have viewed this evidence as 
demonstrating a shadow, but not a deformity of the vertebral 
body.

The veteran also contends that the RO committed clear and 
unmistakable error by not applying the provisions of 
38 C.F.R. § 4.1, 4.2, and 4.42, which indicate that the 
evaluation of disability is to be based on consideration of 
the history of the injury or disease.  He has not shown, 
however, that consideration of the history of his low back 
disorder, as documented in the service medical records, would 
have manifestly changed the outcome of the November 1985 
rating decision.  Fugo, 6 Vet. App. at 44.

The veteran's argument that the service medical records 
document the same symptoms and clinical findings that are 
shown in the current VA treatment records, upon which the 
40 percent rating was based, is not persuasive.  The VA 
treatment records consistently document the existence of 
objective clinical findings that show that the criteria for 
the 40 percent rating were met, but the service medical 
records reflected no clinical findings other than in February 
and June 1984.  With the exception of the veteran's 
complaints of pain, the service medical records do not 
document the severity of his disability from July 1984 
through his separation from service in April 1985.  In any 
event, VA treatment records generated many years after the 
November 1985 rating decision cannot serve as the basis for a 
finding of CUE in that decision.  Such a finding must be 
based upon the record as it was at the time of the November 
1985 decision. 

The veteran has also asserted that the RO committed CUE by 
failing to rate his disability under Diagnostic Code 5292, 
and awarding him a 40 percent evaluation on the basis of 
severe limitation of motion of the lumbar spine.  However, 
the evidence available to the RO at the time of its November 
1985 decision consisted of findings on the August 1985 VA 
examination.  On that examination, the veteran was noted to 
have no tenderness and to be able to bend forward 90 degrees, 
extend backwards 30 degrees, bend laterally 45 degrees, and 
rotate 55 degrees.

These findings do not dictate a conclusion that the veteran 
had severe limitation of motion of the lumbar spine.  As 
such, the failure to apply Diagnostic Code 5292 was not CUE.  
See Fugo, 6 Vet. App. at 43-44 ("[E]ven where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.").  The 
veteran is merely disputing the manner in which the evidence 
was weighed.  Such a dispute cannot serve as the basis for a 
finding of CUE.  Norris v. West, 11 Vet. App. 91 (1998); Eddy 
v. Brown, 9 Vet. App. 52 (1996); Russell v. Principi.

For these reasons the Board has determined that the veteran 
has not raised a valid claim of clear and unmistakable error, 
and that his claim of clear and unmistakable 

error in the November 1985 decision is denied as a matter of 
law.  Luallen, 8 Vet. App. at 96.


ORDER

The claim of clear and unmistakable error in the November 
1985 rating decision, in which the RO assigned a 
noncompensable disability rating for the residuals of a 
fracture of the fourth lumbar vertebra, is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 12 -


